Citation Nr: 1414689	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder to include cardiomegaly and heart murmur.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing in March 2013 before the undersigned Veterans Law Judge, held at the RO (Travel Board hearing).

In November 2013, the Board reopened the claim for service connection for a heart disability and remanded this matter for additional examination and opinion.  The Veteran appeared at a December 2013 VA examination where he was scheduled for future diagnostic testing.  The next month, the case was reviewed by an independent medical examiner (IME) who confirmed the need for further diagnostic study.  However, the Veteran failed to appear for the diagnostic study scheduled in January 2014, and did not provide good cause for his failure to report.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).


FINDING OF FACT

A heart disability was not caused or aggravated by his military service and is not otherwise related to service.



CONCLUSION OF LAW

The criteria for a grant of service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  Further, all notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). 

Prior to the initial rating decision in this matter, a January 2011 letter notified the Veteran of all five elements of service connection as well as informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  As discussed above, the Veteran reported to initial VA examination but failed to appear for a scheduled January 2014 follow up diagnostic study.  While the claims file does not contain a copy of the notification letter; the presumption of regularity in the administrative process applies to adequate notice of VA examinations, even if a copy such notice is not in the claims file.  See Kyhn v. Shinseki, 24 Vet. App. 228, 233-35 (2011); see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records-including the report of VA compensation examinations.  The Veteran has not identified any other outstanding records or evidence, and the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the July 2013 Board hearing.  Moreover, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the July 2013 hearing. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Merits of the Claims

The Veteran contends that has a current heart disability that is related to military service.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Cardiovascular disease is considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Service connection also may be granted for any disability shown after service, when all of the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. 3.303(d).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except for defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated in service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This presumption only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

In a September 1974 service entrance examination report, a service examiner noted a grade two over six systolic murmur of the left intercostal space.  In a subsequent service treatment record, noted as having been written on "4 August," a service examiner again noted a grade two systolic murmur.  A June 1975 physical profile listed an abnormal chest X-ray and cardiomegaly.  The heart murmur was again noted on the August 1976 separation examination.

Post service private and VA treatment records beginning in 2003 include diagnoses of cardiomegaly.  

VA examination was conducted in October 2011.  The physician assistant (PA) reported the Veteran's medical history.  She noted that cardiomegaly was initially noted on X-ray in 1974.  However, she indicated that X-ray study of the heart was not the standard for evaluating an enlarged heart.  She pointed out that the Veteran underwent an echocardiogram (ECHO) also in 1975, which she considered a more accurate diagnostic tool for evaluation of the heart.  This ECHO was considered normal.  She considered the separation examination report which showed a right hilar mass, but was otherwise normal.  As well, she noted the post service diagnoses of cardiomegaly.  In reporting her conclusion, she suspected that the Veteran's heart size was in the upper limits of normal and at times it was interpreted as cardiomegaly due to individual imaging differences.  

Pursuant to the Board's November 2013 remand, further medical inquiry was conducted.  The examiner determined that the Veteran did not have a heart or valvular disease, while noting the existence of a heart murmur in 1974 and 1976 as well as the results of a VA 2004 ECHO which found trace mitral and tricuspid regurgitation (which he determined was not of any significance).  However, it was also noted that a 2009 private cardiac catherization was within normal limits.  Further there were no reports of a heart murmur on the numerous VA and private examinations that have been reviewed since 2003.  This examiner concluded that the presence of "mild cardiomegaly" that was noted on all chest X-ray was a red herring and bore no significance in terms of heart disease.  He added that having a non-clinical heart murmur was benign and had no bearing on vitality.  An ECHO was scheduled, but the examiner expressed doubt as to the outcome.

The IME reviewed the record in January 2014.  She explained that an ECHO is a sonogram that produces a three dimensional view of the heart.  She stated that it would be speculative to attempt to determine the current state of the cardiac condition without an updated ECHO.  

A VA examination report dated in January 2014 indicates that the Veteran failed to report to the scheduled ECHO.  However, this physician reviewed the Veteran's medical record noting that the Veteran had a normal stress test and normal heart catherization.  After discussing the case with the physician assistant that conducted the December 2013 examination he agreed that there was no evidence of a heart or valvular disease.   

The IME noted that an ECHO is essential in determination of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim).

In a supplemental statement of the case dated in February 2014, the Veteran was advised that his failure to report for the VA examination without a showing of good cause for his failure to report had resulted in the denial of his claim.  The Veteran has provided no evidence or information to indicate that he was not notified of the scheduled examination or that he had good cause for not reporting for the examination.  The Board therefore finds that the presumption of regularity of the administrative process is not rebutted by clear and convincing evidence in this case.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board further concludes that good cause has not been shown for failure to report for the examination.  See 38 C.F.R. § 3.655.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken.  At section (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; and, further, that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655. (Emphases added.) 

As described above, the Veteran has failed to report for the January 2014 ECHO, which was scheduled in order to determine a critical element of his claim (current disability), and he has not provided good cause for failure to report for the examination.  Accordingly, entitlement to service connection for a heart disability is not warranted.


ORDER

Service connection for a heart disability is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


